287 F. Supp. 2d 1379 (2003)
In re BAYCOL PRODUCTS LIABILITY LITIGATION
No. 1431.
Judicial Panel on Multidistrict Litigation.
October 6, 2003.

CONDITIONAL TRANSFER ORDER (CTO-29)
On December 18, 2001, the Panel transferred 33 civil actions to the United States District Court for the District of Minnesota for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. Since that time, 4,382 additional actions have been transferred to the District of Minnesota. With the consent of that court, all such actions have been assigned to the Honorable Michael J. Davis.
It appears that the actions on this conditional transfer order involve questions of fact which are common to the actions previously transferred to the District of Minnesota and assigned to Judge Davis.
Pursuant to Rule 7.4 of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation, 199 F.R.D. 425, 435-36 (2001), these actions are transferred under 28 U.S.C. § 1407 to the District of Minnesota for the reasons stated in the order of December 18, 2001, 180 F. Supp. 2d 1378 (J.P.M.L.2001), and, with the consent of that court, assigned to the Honorable Michael J. Davis.
This order does not become effective until it is filed in the Office of the Clerk of the United States District Court for the District of Minnesota. The transmittal of this order to said Clerk shall be stayed fifteen (15) days from the entry thereof and if any party files a notice of opposition with the Clerk of the Panel within this fifteen (15) day period, the stay will be continued until further order of the Panel.


*1380
                    SCHEDULE CTO-29TAG ALONG CASES
                             DOCKET NO. 1431
               IN RE BAYCOL PRODUCTS LIABILITY LITIGATION
DISTRICT DIV. CIVIL ACTION #
ALABAMA NORTHERN
    ALN   2   03-1577      Alva Lane Hare, et al. v. Bayer Corp., et al.
    ALN   2   03-1578      Helen Murphy v. Bayer Corp., et al.
    ALN   2   03-1579      Frances Jordan, et al. v. Bayer Corp., et al.
    ALN   2   03-1605      Bonard Wilborn, et al. v. Bayer Corp., et al.
    ALN   2   03-1721      Martha Joyce Willingham v. Bayer Corp., et al.
CONNECTICUT
    CT    3   03-1163      Rosemary Roy, etc. v. Bayer AG, et al.
    CT    3   03-1228      Courtney Mason v. Bayer Corp., et al.
FLORIDA SOUTHERN
    FLS   1   03-21775     Yolanda Rodriguez v. Bayer Corp., et al.
    FLS   9   03-80554     James Weiss, et al. v. Bayer AG, et al.
ILLINOIS NORTHERN
    ILN   1   03-5067      John A. Cardelli v. Bayer AG, et al.
LOUISIANA WESTERN
    LAW   2   03-1188      Lisa Lavergne, et al. v. Bayer Corp., et al.
MARYLAND
    MD    1   03-2085      Brenda Gasker v. Bayer Corp., et al.
NEW JERSEY
    NJ    1   03-3390      Lawrence Loncrini v. Bayer Corp., et al.
    NJ    2   03-1835      Margaret Aalders v. Bayer Corp., et al.
NEW YORK SOUTHERN
    NYS   1   03-3971      Stella Lodes v. Bayer Corp., et al.
    NYS   1   03-4908      Micheal Dimbo, et al. v. Bayer Corp., et al.
    NYS   2   03-3973      Edward Funk, et al. v. Bayer Corp., et al.
PENNSYLVANIA EASTERN
    PAE   2   03-666       Sharon Stephens v. Bayer Corporation, et al.
SOUTH CAROLINA
    SC    3   03-2401      Bessie C. Dixon, et al. v. Bayer AG, et al.
TEXAS EASTERN
    TXE   1   03-381       Mary Fowler v. Bayer Corp., et al.
    TXE   1   03-445       Dorothy Achee, et al. v. Bayer Corp., et al. Opposed 9/25/03
    TXE   9   03-152       Deborah Sayar v. Bayer AG, et al.
TEXAS NORTHERN
    TXN   1   03-112       Theoanne Keys v. Bayer AG, et al.
    TXN   1   03-113       Jimmie Wright v. Bayer AG, et al.
    TXN   2   03-178       Charlotte Wall v. Bayer, AG, et al.
    TXN   2   03-179       Betty Sharp v. Bayer AG, et al.
    TXN   3   03-1194      Mary Smith v. Bayer Corp., et al.
    TXN   3   03-1195      Iris Shepherd, et al. v. Bayer Corp., et al.
    TXN   3   03-1197      Katheryn Moreno, et al. v. Bayer Corp., et al. Opposed 9/24/03
    TXN   3   03-1198      Emma Stemen, et al. v. Bayer Corp., et al. Opposed 9/24/03
    TXN   3   03-1199      Hubert Medlock, et al. v. Bayer Corp., et al.
    TXN   3   03-1450      Michael Frisina, et al. v. Bayer Corp., et al.
    TXN   3   03-1451      Charles Kruse, et al. v. Bayer Corp., et al.



*1381
    TXN   3   03-1452      Elva Dikes v. Bayer Corp., et al.
    TXN   3   03-1453      Leo Danforth, et al. v. Bayer Corp., et al.
    TXN   3   03-1454      Sigrid C. Carpenter, et al. v. Bayer Corp., et al.
    TXN   3   03-1455      Elfie B. Clark v. Bayer Corp., et al.
    TXN   3   03-1456      Ramona Garcia v. Bayer Corp., et al.
    TXN   3   03-1468      Mateo Almaraz, et al. v. Bayer Corp., et al.
    TXN   6   03-48        Phillip Kennison v. Bayer Corp., et al.
    TXN   6   03-49        Peter Gizzi v. Bayer Corp., et al.
    TXN   6   03-50        Elvira Garcia v. Bayer Corp., et al.
    TXN   6   03-51        Lindell Gentry v. Bayer Corp., et al.
    TXN   6   03-52        Mary Brown v. Bayer Corp., et al.
    TXN   6   03-53        Mary Roden v. Bayer Corp., et al.
    TXN   6   03-54        Ofilia Torres v. Bayer Corp., et al.
    TXN   6   03-55        Gary Griffin v. Bayer Corp., et al.
    TXN   7   03-117       Jerry Weckar v. Bayer AG, et al.
TEXAS SOUTHERN
    TXS   2   03-231       Gordon Elliot v. Bayer Corp., et al.
    TXS   2   03-232       Domingo Garcia v. Bayer Corp., et al.
    TXS   2   03-237       Martha Witt v. Bayer AG, et al.
    TXS   4   03-2330      Diana Welsh v. Bayer AG, et al.
    TXS   4   03-2332      Esther Hamlin v. Bayer AG, et al.
    TXS   4   03-2346      U.L. Branch v. Bayer Corp., et al.
    TXS   4   03-2347      Evelyn Husband v. Bayer Corp., et al.
    TXS   4   03-2348      Daphne Gibson v. Bayer Corp., et al.
    TXS   4   03-2349      Guadalupe Castillo, et al. v. Bayer Corp., et al.
    TXS   4   03-2350      Joann Nelson, et al. v. Bayer Corp., et al.
    TXS   4   03-2351      Dorothy Pampell, et al. v. Bayer Corp., et al.
    TXS   4   03-2354      Irene Gosch, et al. v. Bayer Corp., et al.
    TXS   4   03-2355      Margarita S. Reyes, et al. v. Bayer Corp., et al.
    TXS   4   03-2356      Delores King v. Bayer Corp., et al.
    TXS   4   03-2357      Geraldine Pulaski, et al. v. Bayer Corp., et al.
    TXS   4   03-2358      Jose Espinoza v. Bayer Corp., et al.
    TXS   4   03-2359      Joe N. Rice v. Bayer Corp., et al.
TEXAS WESTERN
    TXW   3   03-250       Paul Shipley v. Bayer AG, et al.
    TXW   5   03-441       Eduardo Villanueva, et al. v. Bayer Corp., et al.
    TXW   5   03-552       Kathleen Bagnato v. Bayer Corp., et al.
    TXW   5   03-553       William Weekley, et al. v. Bayer Corp., et al.
    TXW   7   03-97        Judy Day v. Bayer AG, et al.
WEST VIRGINIA SOUTHERN
    WVS   2   03-526       Comella Baisden v. Bayer Corp., et al.